Citation Nr: 0106036	
Decision Date: 02/28/01    Archive Date: 03/02/01	

DOCKET NO.  99-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from March 1952 to February 
1954.  This is an appeal from a May 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office, 
Muskogee, Oklahoma, Committee on Waivers and Compromises 
which denied entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits.  The 
overpayment is in the amount of $13,596.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  In October 1994, the veteran submitted a claim for 
disability pension benefits.  He indicated that his income 
consisted of Social Security benefits of $547 per month and 
that his wife was not in receipt of any income, including 
Social Security benefits.  

3.  In December 1994, the veteran was awarded improved 
disability pension based on his report that his Social 
Security benefits constituted the only family income. 

4.  On an Eligibility Verification Report dated in February 
1999, the veteran reported that he and his wife were each in 
receipt of Social Security benefits.  His wife's Social 
Security benefits had started in September 1995.  

5.  In March 1999, the regional office terminated the 
veteran's award of improved disability pension, effective in 
October 1995, due to excess income, and resumed his pension 
at a lower monthly rate effective in December 1995; resulting 
in the overpayment in question.  

6.  There was not a high degree of fault on the part of the 
veteran in creation of the overpayment and recovery of the 
overpayment would result in undue financial hardship for the 
veteran and his wife.  


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits would be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran has been made aware of 
what evidence was pertinent to his claim and afforded the 
opportunity to submit such.  The Board considers that all 
necessary notice has been furnished and that the VA duty to 
assist the veteran with regard to his claim has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096-98 (2000) (to be codified at 
38 U.S.C. §§ 5103 and 5103A).  

In its May 1999 decision, the Committee on Waivers and 
Compromises held that there had been no fraud, 
misrepresentation or bad faith on the part of the veteran in 
creation of the overpayment.  Thus, his request for waiver of 
recovery of the indebtedness was not barred on the basis of 
any of those factors.  The Committee found, however, that 
there had been fault on the part of the veteran in failing to 
notify the VA of the Social Security benefits of his wife.  
It was further found that the veteran's monthly income 
exceeded his monthly expenses and that recovery of the 
overpayment would not cause a financial hardship for the 
veteran.  The Committee concluded that recovery of the 
overpayment would not be against equity and good conscience 
and the veteran's request for waiver of recovery of the 
overpayment was denied.  

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  

Initially, the Board would note that there was some fault on 
the part of the veteran in creation of the overpayment in 
that he did not promptly report his wife's receipt of Social 
Security benefits.  Although the veteran's wife began 
receiving Social Security benefits in September 1995, the 
veteran did not report the receipt of her Social Security 
benefits until submission of his Eligibility Verification 
Report in February 1999.  However, the VA has discontinued 
the longstanding practice of verifying the income of 
veteran's receiving pension on an annual basis where the only 
income of the veteran and his spouse consists of Social 
Security benefits.  The February 1999 report was the first 
one he had been requested to submit since his initial award 
and it was the first notice the VA had of their income change 
.  The veteran has always responded quickly and accurately to 
inquiries from the VA.  Nothing in the record suggests that 
he ever submitted any information which was false or 
misleading in any way.  His fault in failing to report income 
from one government agency to another agency after having 
been informed of the requirement must be viewed as minimal.  
Currently the VA has the capacity to verify the receipt of 
Social Security benefits by a beneficiary.  In fact, the 
regional office did conduct an income verification match in 
May 1997 and incorrectly concluded that the award of 
disability pension to the veteran which was in place at that 
time was correct.  Thus, there was also some fault on the 
part of the VA in creation of the overpayment.  

In his most recent Financial Status Report dated in June 
1999, the veteran indicated that the only family income 
consisted of Social Security benefits for himself and his 
spouse totaling $860 per month.  He listed monthly expenses 
of $682; however, the listed expenses did not include $135 
which he reported paying monthly on hospital and medical 
bills of almost $8,000, most of which were apparently 
incurred when he had been hospitalized for a myocardial 
infarction in 1996.  His rather modest monthly expenses are 
essentially equivalent to his monthly income.  The veteran 
does have some $4,000 in the bank; however, that is 
significantly less than his outstanding medical debts.  The 
only other family asset is a 1969 pickup truck valued at 
$200.  The Financial Status Report indicates that the veteran 
and his wife are essentially existing at the poverty level.  
Thus, it appears that recovery of the rather large 
overpayment in this case would result in an undue financial 
hardship for the veteran and his wife.  In view of the 
current financial situation of the veteran, it does not 
appear that waiver of recovery of the indebtedness would 
result in any unjust enrichment.  

The purpose of improved disability pension benefits is to 
provide an income supplement for veterans with very limited 
financial resources and the veteran currently falls within 
that category.  Thus, recovery of the overpayment in this 
case would defeat the purpose for which the improved 
disability pension benefits were intended.  

After carefully reviewing the entire record in this case, the 
Board concludes that recovery of the overpayment of improved 
disability pension would be against the principle of equity 
and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  
Accordingly, under the circumstances, it follows that 
favorable action in connection with the veteran's appeal is 
in order.  In arriving at its decision in this regard, the 
Board has resolved all doubt in favor of the veteran.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is established.  The 
appeal is granted.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals







